225 F.2d 854
JOONG TUNG YEAU, by his Brother and Next Friend, Joong YuenHing, Appellant,v.John Foster DULLES, Secretary of State of the United States,Appellee.LEE WING GUE, by his Father and Next Friend, Lee Sun Yue, Appellant,v.John Foster DULLES, Secretary of State of the United States,Appellee.LEE GWAIN TOY et al., by Their Father and Next Friend, LeeBen Koon, Appellants,v.John Foster DULLES, Secretary of State of the United States,Appellee.LOUIE HOY GAY, by His Father and Next Friend, Louie Foo, Appellant,v.John Foster DULLES, Secretary of State of the United States, Appellee.
Nos. 14031-14034.
United States Court of Appeals Ninth Circuit.
Sept. 6, 1955.

Joseph & Power, James P. Powers, Portland, Or., J. P. Sanderson, Seattle, Wash., Rodney W. Banks, Portland, Or., for appellants.
C. E. Luckey, U.S. Atty., Victor E. Harr, Asst. U.S. Atty., Portland, Or., for appellee.
Before DENMAN, Chief Judge, and HEALY and BONE, Circuit Judges.
PER CURIAM.


1
These cases present the same issues as in Chin Chuck Ming v. Dulles, No. 13,963, 9 Cir., 225 F.2d 849, and were consolidated for hearing and decision.


2
The judgments are reversed on the grounds stated in Chin Chuck Ming v. Dulles, No. 13,963.  The adults Joong Tung Yeau, Lee Wing Gue and Louie Hoy Gay have the right to show by amendment or supplemental pleading their authorization of their next friend to apply for travel documents and to initiate the litigation or the right to initiate it themselves, as they may be advised.


3
BONE, Chief Judge (dissenting).


4
I would affirm the judgments of the lower court.